Citation Nr: 0948286	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-16 922	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for allergies to include 
hay fever.  

2. Whether there was clear and unmistakable error in the 
rating decision by the RO in January 1994, denying the claim 
of service connection for a left shoulder disability.

3. Entitlement to an effective date before November 22, 2002, 
for the grant of service connection for left shoulder 
disability.

4. Entitlement to an initial rating higher than 10 percent 
for service-connected left shoulder disability with 
impingement syndrome and degenerative joint disease 
(hereinafter referred to as a left shoulder disability) 
before May 10, 2007, and an initial rating higher than 20 
percent rating from May 10, 2007.  

5. Entitlement to a compensable rating for lumbosacral strain 
with degenerative disc disease before November 13, 2008, and 
a rating higher than 10 percent from November 13, 2008.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD
Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1983 to December 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In a statement in September 2004, the Veteran raised the 
claim of service connection for a stomach disability, which 
is referred to the RO for appropriate action. 

The claim of service connection for allergies to include hay 
fever and the claims for increase for the left shoulder 
disability and for lumbosacral strain are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  The 
record also raises the claim for a total disability rating 
for compensation based on individual unemployability, which 
also is REMANDED to the RO via the Appeals Management Center 
in Washington, DC. 

The claim for an earlier effective date for the grant of 
service connection for a left shoulder disability is 
deferred.  



FINDINGS OF FACT

1.  In December 1992, the Veteran received a discharge from 
the U.S. Army under other than honorable conditions.

2.  The service treatment records show that the Veteran 
sustained a Grade I-II separation of the acromioclavicular 
joint of the left shoulder in May 1988 and he had recurrent 
left shoulder problems thereafter, including on initial VA 
examination in February 1993, two months after service. 

3.  In an administrative decision in November 1993, the RO 
determined that the Veteran's discharge on December 30, 1992, 
was under dishonorable conditions for the period of service 
from April 10, 1989, through December 30, 1992; but the 
Veteran was eligible for completed separation from service 
under honorable conditions from May 10, 1983, until April 9, 
1989. 

4.  In a rating decision in January 1994, the RO denied the 
claim of service connection for a left shoulder disability 
because the character of the Veteran's discharge was a bar to 
VA disability compensation for the period of service in which 
the Veteran injured his shoulder; after the Veteran was 
notified of the determination, he did not file a timely 
notice of disagreement and the RO decision in January 1994 
became final.  

5.  The rating decision in January 1994 by the RO, denying 
service connection for a left shoulder disability, was 
clearly and unmistakably erroneous. 


CONCLUSION OF LAW

The rating decision in January 1994 by the RO, denying 
service connection for a left shoulder disability, is 
reversed on grounds of clear and unmistakable error. 
38 C.F.R. § 3.105 (2009).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

On the claim of clear and unmistakable error, the duties to 
notify and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable 
error is based on the facts and the law at the time that 
existed at the time decision challenged was made, and no 
further factual development is appropriate.  Parker v. 
Principi, 15 Vet. App. 407, 411-12 (2002) (VCAA is not 
applicable to a claim of clear and unmistakable error in a 
rating decision by the RO, citing Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim of Clear and Unmistakable Error 

Legal Principles

A claimant whose VA claim has been adjudicated by an RO has 
one year after the issuance of written notification in which 
to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  
Such a final decision may, however, be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).



A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  A 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc). 

Clear and unmistakable error is a very specific and rare kind 
of 'error.'  It is the kind of error of fact or of law that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error such that even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of can not be clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 
(1993).  

If a claimant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo at 44.



Facts 

The service treatment records show that in May 1988 the 
Veteran was playing softball and fell and rolled on his left 
shoulder.  He complained of pain and decreased range of 
motion.  X-rays showed a joint separation, and the assessment 
separation of the acromioclavicular joint of the left 
shoulder, Grade I-II.  In August 1992, he injured his left 
shoulder in a fight.  In September 1992, the Veteran had 
painful range of motion and the assessment was strained left 
shoulder.  In December 1992, the assessment was bicipital 
tendonitis.  On separation examination in December 1992, the 
examiner indicated the Veteran had recurrent left shoulder 
pain and was under treatment.  

Two months after service with no history of post-service left 
shoulder injury on the initial VA examinations in February 
1993, the Veteran complained of injuring his left shoulder 
while playing softball in service.  He complained of 
discomfort since January 1993 with rapid movement or 
elevation of his left arm.  The impression was impingement 
syndrome of the left shoulder with mild symptoms.  

In an administrative decision in November 1993, the RO 
determined that the Veteran's discharge on December 30, 1992, 
was under dishonorable conditions for the period of service 
from April 10, 1989, through December 30, 1992; but the 
Veteran was eligible for completed separation from service 
under honorable conditions from May 10, 1983, until April 9, 
1989. 

In a rating decision in January 1994, the RO denied service 
connection for impingement syndrome of the left shoulder 
based on the Veteran's contentions that he injured his left 
shoulder in August 1992, which was during a period of service 
determined to have been under "Other Than Honorable 
Conditions".  



Analysis 

As the Veteran did not appeal the rating decision of January 
1994 by the RO, denying the claim of service connection for a 
left shoulder disability, the rating decision became final by 
operation of law, and the rating decision is accepted as 
correct in the absence of clear and unmistakable error of 
fact or of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104. 

The Veteran does argue that the RO committed clear and 
unmistakable error of fact because his left shoulder 
disability was incurred in May 1988 during a period of 
service which was under honorable conditions, not in August 
1992 as the RO determined, during the period of service from 
April 9, 1989, to December 30, 1992, the character of which 
was under other than honorable conditions and constituted a 
legal bar to the benefit the Veteran was seeking.  

The Board finds that the rating decision of January 1994 was 
clearly and unmistakably erroneous on two counts.  First, the 
RO determined that the left shoulder injury was sustained in 
August 1992, when the record shows that the initial left 
shoulder injury, resulting in separation of the 
acromioclavicular joint by X-ray and by clinical finding was 
sustained in May 1988.  

Moreover, two months after service with no history of post-
service left shoulder injury on the initial VA examinations 
in February 1993, the Veteran complained of injuring his left 
shoulder while playing softball in service.  He complained of 
discomfort since January 1993 with rapid movement or 
elevation of his left arm.  The impression was impingement 
syndrome of the left shoulder with mild symptoms.  

Second, having determined the left shoulder injury was 
sustained in August 1992, the RO held that the injury in 
August 1992 was during the period of service from April 10, 
1989, through December 30, 1992, the character of which was a 
bar to VA disability compensation, when the record showed 
that the initial injury was sustained in May 1988, when the 
Veteran was eligible for complete separation from service 
under honorable conditions, that is, from May 10, 1983, until 
April 9, 1989. 

The errors had they not been made would have manifestly 
changed the outcome at the time of the rating decision in 
January 1994 and the Board can only conclude that the 
original rating decision was fatally flawed.

Where as here the evidence establishes clear and unmistakable 
error, the prior rating decision of January 1994 is reversed, 
which has the same effect as if the corrected decision had 
been made on the date of the reversed decision, that is, the 
establishment of service connection for residuals of left 
shoulder injury initially incurred in May 1988, when the 
Veteran was eligible for complete separation from service 
under honorable conditions. 


ORDER

The rating decision by the RO in January 1994, denying 
service connection for residuals of a left shoulder injury, 
is reversed on the grounds of clear and unmistakable error, 
and the appeal is granted.


REMAND

The claim for an effective date before November 22, 2002, for 
the grant of service connection for a left shoulder 
disability is inextricably intertwined with the claim of 
clear and unmistakable error in the rating decision by the RO 
in January 1994, denying the claim of service connection for 
a left shoulder disability, which has been resolved in the 
Veteran's favor.  A decision on the claim by the Board is 
deferred until the RO has implemented by the Board's 
decision, reversing the rating decision by the RO in January 
1994, denying service connection for residuals of a left 
shoulder injury, on the grounds of clear and unmistakable 
error. 



On the claim of service connection for allergies, the Veteran 
was treated for allergic rhinitis, seasonal allergies and 
seasonal hay fever during service.  After service, on VA 
examination in August 2004, the diagnosis was possible 
history of allergic rhinitis with no current evidence.  
Medical records from the South Carolina Department of 
Correction show that in April 2004 and in May 2005 the 
Veteran complained of allergies and in September 2005 he was 
on medication.  In May 2009, the Veteran testified that in 
service he was treated for allergies at a hospital.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department, unless the 
records sought do not exist or that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159.

In May 2009, the Veteran testified that his service-connected 
left shoulder disability and service-connected low back 
disability increased in severity since his last VA 
examinations in November 2008 as he is having problems with 
decreased range of motion.  As the evidence suggests a 
material change in the disabilities since the Veteran was 
last examined by VA, a reexamination is warranted under 
38 C.F.R. § 3.327.  

On the claim for a total disability rating, the Veteran 
asserted that he could not work because of his the left 
shoulder disability.  As the claim of unemployability was 
expressly raised by the Veteran it is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision 
reversing the rating decision in 
January 1994, denying service 
connection for residuals of a left 
shoulder injury on the grounds of clear 
and unmistakable error.  



If there is any unresolved question of 
the effective date of the grant of 
service connection for the left 
shoulder disability, return the claim 
for an earlier effective date to the 
Board.

2.  Request the in-patient records for the 
military hospital in Vicenza, Italy, from 
1988 to 1991, for the treatment of 
allergies.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that that any current allergies to 
include hay fever are related to service, 
including treatment of allergies in June 
1983, allergic rhinitis in April 1988, 
seasonal allergies in May 1989 and 
seasonal hay fever noted on the report of 
medical history in February 1992. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review. 



4.  Schedule the Veteran for a VA 
examination to determine the current level 
of impairment of the service-connected 
left shoulder disability. 

The examiner is asked to describe: 

The range of motion of the left 
shoulder in degrees of flexion and 
abduction and any functional loss due 
to pain or painful motion (supported 
by adequate pathology and evidenced 
by the visible behavior of the 
claimant undertaking the motion) as 
well as weakness, excess 
fatigability, incoordination, or pain 
on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  The examiner should also 
address whether there is additional 
loss of motion associated with flare-
ups.

5.  Afford the Veteran for a VA 
examination to determine the current level 
of impairment of the service- connected 
lumbosacral strain with degenerative disc 
disease.  

The examiner is asked to describe: 

The range of motion of the lumbar 
spine in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  

Any additional functional loss should 
be expressed in terms of additional 
limitation of motion.  

The examiner is asked to describe any 
objective neurological abnormalities, 
either motor or sensory. 

The examiner is asked to describe the 
frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

6.  Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability. 

7.  After the above development is 
completed, adjudicate the claim of service 
connection and the claims for increase.  
If any decision remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


